— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 7, 1974, which affirmed a referee’s decision modifying the initial determination of misconduct to disqualification for voluntary separation without good cause, and holding that claimant willfully made a false statement to obtain benefits by reason of which a forfeiture of four effective days was imposed as a penalty in reduction of his future benefit rights. Claimant, a waiter, was informed his failure to be at work on Easter Sunday would result in loss of employment. He elected not to appear for personal, noncompelling reasons, and he *654was terminated. Upon application for benefits, he stated his loss of employment was due to lack of work. The determination of these factual issues is in the sole province of the board and when, as it appears from this record, they are supported by substantial evidence, they must be affirmed (Matter of Schlags [CatherwoodJ 34 AD2d 597; Matter of Haynes [Catherwood], 30 AD2d 722). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.